                                                                            .         -------------··--c·--------
                                                                                       F m'~ t..:
                                                                                               L!JI...
                                                                                                         f{-o
                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA                           ~
                                                                                   CLt=~lK
                                                                                SOUTHER I~
                                                                                             us D:STR!C1 co:. ~1 i=~T
                                                                                             DIS rn1c i OF CM_iFQRNIA
                                                                                BY                             UEPUTY
UNITED STATES OF AMERICA,
                                                      Case No. 18CR5243-DMS

                                     Plaintiff,
                     vs.
                                                      JUDGMENT OF DISMISSAL
ZAYRA TORRES SANCHEZ (1),

                                   Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

     an indictment has been filed in another case against the defendant and the Court has
~
     granted the motion of the Government for dismissal of this case, without prejudice; or

D    the Court has dismissed the case for unnecessary delay; or

D    the Court has granted the motion of the Government for dismissal, without prejudice; or

D    the Court has granted the motion of the defendant for a judgment of acquittal; or

D    a jury has been waived, and the Court has found the defendant not guilty; or

D    the jury has returned its verdict, finding the defendant not guilty;

~    of the offense( s) as charged in the Indictment/Information:
     Count 1- 21:952, 960, 18:2 -Importation ofMethamphetamine, Aiding and Abetting
     (Felony)



Dated:   1/30/2019
                                                  ~-
